Fill in this information to identify your case:

Debtcr1 Keith Phillip Harenda
Firsl Neme Middla blame i_asl Name

Debtor 2
(Spouse ii. li|ing] First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: EASTERN DlSTRlCT GF WiSCONSlN

Case number 19-20944
(i:wown) 7 [_`_l Checkiflhis is an

amended liling

 

 

Oflicia| Form 106E/F
Schedule EIF: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|T¥ claims and Part 2 for creditors with NONPR|OR|‘|'Y claims. Ll:tthe other party to
any executory contracts or unexpired leases that could result in a claim. Aiso list executory contracts on Schedule A!B: Froparty (O‘l“iil=ial Form 106NB) and on
Schedule G: Executory Contraci:s and Unexplrad Leases (Officia| Fcrm 1066). Do not include any creditors with partially secured claims that are listed in
Schedula D: Creditors Who Have Claims Secured by F'roperty. lt more space is needed. copy the Part you need, fill lt out, number the entries in she boxes an the
left Attach the Contlnuation Page to this page. lf you have no information to report in a Part, do not file that Part, On the top of any additional pagas. write your

name and case number (if known).
usi An arrow PRloR¢TY unsecured claims
1. Do any creditors have priority unsecured claims against you?
l:l No. co to Pari 2.
- Yes.
2. List all of your priority unsecured claims li a creditor has more than one priority unsecured claim. list the creditor separately for each ciaim. For each ciaim listed,
identify what type of claim il is. ii a claim has both priority and nonpriority amountsl list that ctaim here end show both priority and nonpriority amounts ns much as

possiblel list the claims in alphabeticai order according to the creditor's name. lf you have more than two priority unsecured claims, li|| out the Continuation Page of
Part 1. if more than one creditor holds a- particular claim. list the other creditors in Part 3.

(For an explanation of each type of claim, seattle instructions for this form in the instruction booklet.)

 

 

 

Total claim Priority Nonpriority
amount amou nt
|nterna| Revenue Service Last 4 digits of account number $14,079.33 $14,0?9.33 $D.UU
Priority Creditor’s Name
cfc Cemra|izgd |n$o|vency When was the debt incurred? 12!31.|'2017
Operation
P.O. Box 7346
Phi|adelphla, PA 19101-7346
Number Street City Staie Zip Code As of the date you file, the claim is: Check all that apply
th incurred the debt? Check one. m Commgem
- Debtor1 only m Uniiqoidated
|II center 2 easy l:l Dispuied

[Il never 1 and never 2 my Type or emoer unsecured claim

13 At least one of the debtors and another n D°mes’~ic Supp°d °b|*'ga“°“$

m Check if this claim is for a community debt - Taxes and certain other debts you owe the govemmeni

 

 

is the claim subject to oftset? m C£aims for death or personal injury while you were intoxicated
l NG l:l Otner. Specify
l:l Yes 2017 personal federal taxes
Ol"f\ciai i-`orm 106 EIF Schedu|e E.'F: Creditors Who Have Unsecured Claims Page 1 gf11
55130 Eelease lankruplcy

Soirware Copyright (c} 1996-2019 Best Case‘ LLC - www.bostcase.oom

Case 19-20944-beh Doc 18 Filed 02/18/19 Page 1 oi 11

Dethr 1 Keith Phillip Harenda

Wisconsin Dept. of Revenue

 

Prioriiy Credl'ior‘s Name
Attn: Bankruptcy Notice
P.O. Box 8901

Madisorl, Wl 53708-8901
Number Street City State Zip Code

Who incurred the debt? Check one
l Debtor 1 oniy

g Debtor2 only

m Debtor 1 and Dobtor 2 only

m At least one of the debtors and another

l:l Chcck if this claim is for a community debt

ls the cialm subject to offset?
- No
l:l Yes

Case number iifi<nown] 19-20944

Last 4 digits of account number

$5,655.00

$5.655.00

 

When was the debt lncurred? 12{31[2017

As cl the date you ti|e, the claim is: Check all thai apply
g Contingent

l___l unliquidated

m Dispuicd
Type of PRIOR|TY unsecured claim:

l:l Dornesiic support obligations

- Ta)<es and certain other debts you owe the government
[:l Claims for death or personal injury while you were intoxicated

m Olher. Specif'y

 

2017 personal state taxes.

$0.00

 

Lis: All ofvour NoNPRioRrrY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?
{3 No. You have nothing lo report in this part. Submit this form to the court with your other Schedu|es.
' Yes.
4. List all of your nonprion`ty unsecured ciaims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one nonpriority

unsecured c|alm, list the creditor separately for each claim. For each claim listed, identify what type of ctaim it is. Do not list claims already inciuded in Pari 1_ if more
than one creditor holds a particular ciaim. fist the other creditors in Part 3.lf you have more than three nonpriority unsecured claims till out the Continualion Page of

 

 

 

 

 

Part 2.
Tota| claim
4.1 Americari Advantage Last 4 digits of account number 7610 m_$45,603.815.
Nonpriority Credltor's Narne
Citibank Select when was the debt incurmd?
P.O. Box 9001037
Louisvil|e, K¥ 40290-1037
Number Street City State Zip Code As of the date you iile, the claim is: Check all that apply
Who incurred the debt? Check one.
L_.t Debtor ‘l only n Cont;ngem
m gebi°r 2 °"lY El unliquidaied
m Debtor 1 and Debior 2 only [:] Dispu[ed
- At least one of the debtors and another T¥pe °f NONPR|CR‘TY unsecured °|3|""-'
m Ct\eck if this claim is fora community m Studem loans
debt l:l Obligalions arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No n chtslo pension or pmm-sharing plans, and other similar debts
El yes l OmE,_ Spec»¢fy Persona| guarantee of business obligation
Oh'ic.iai Form 106 Ei‘i-' Schedule E!F: Creditors Who Have Unseci.ired C|a`ims Page 2 of 11

Sofiware Copyn`ght (c) 1996-2019 Eles! Case. LLC - \ww.r.bes:case.com Bes'c Case Bankruptcy

Case 19-20944-beh Doc 18 Filed 02/18/19 Page 2 oi 11

Debtor i Keith Phillip Harenda

4-2 i American Airiines Advantage

Nonpriority Creclitor's Name

Aviator

P.O. BGX 13337
Philadelphia, PA 19101-3337
Number Street City State Zip Code

Who incun'ad the dabt? Check one.

l Debtor1 only

l:l Debtor 2 only

n Debtor1 and Debior 2 only

l:l At least one of the debtors and another

ill check innis claim is for a community
debt
ls the claim subject to onset?

Case number (iri¢nown) 'l9»20944

Last 4 digits of account number 4297

M

When was the debt incurred?

 

As of the date you lile, the claim is: Check all that apply

m Contingent
[:i unliquidated

m Disputed
Type of NONPR|ORiTV unsecured claim:

l:l Student loans

g Obiigations arising out ot a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

 

 

 

l Ng [:.l Debts to pension or profit-sharing pians, and other similar debts
Cl Yes l er_ - Credit card purchases
Oth Speciiy
fits American Express Delta Last 4 digits of account number 2005 5257.13
Nonprion‘ty Creditor's Name
P_O_ Box 001 When was the debt incurred?
Los Ange|es, CA 90096-8000
Number Street City Staie Zip Code As of the date you File. the claim is: Checi< all that apply
Who incurred the debt? Check one.
l Debtor1 only l:l Contingent
m Debtor 2 only m Uniiquidated
Ei senior 1 and Debtdr 2 only ill oisputed
l:l Ai least one ot the debtors and another Type °l NONPRlORlTY unsecu'ed claim
n Check if this claim is fora community m Sludenl loans
debt ij Obiigalions arising out ofa separation agreementh divorce that you did not
ls the claim subject to offset? report as priority claims
.' o l:] Debts to pension or profit-sharing plans, and other similar debts
N
U Yes l Oiher, Spec,-fy Credit card purchases
4.4 American Express Goid Lasf4 digits of account number 2007 Unknown
Nonprion`ty Creditor‘s Name
P_O_ Box 001 When was the debt incurred?
Los Angeies, CA 90096-8000
Numl}er Street City Siate Zip Code As of the date you fiie. the claim is: Check aii that apply
Who incurred the debt? Check one.
- Debtor1 only n Conlingent
m Debtor 2 only m Unliouidated
m Debtor1 and Debtor 2 only cl Disputed
l:] At least one of the debtors and another TYP€ of NONF'R'ORFW unsecured claim
m Check if this claim is for a community m Slude“l loans
debt D Obligetions arising out of a separation agreement or divorce that you did not
ls the claim subject to orlset? report as priority claims
- NO L_.l Debts to pension or protit~sharing pians. and other similar debts
CI yes l when gpec;fy Credti card purchases
thcial Form 106 ElF Schedu|e EIF: Creoitors Who l-lave Unsecured Claims Page 3 or 11

Soitware Copydght (cl 1996-2019 Eiest Case. LLC - www.bestcase.com

CaSe 19-20944-beh DOC 18 Filed 02/18/19

5esl Case Elankruptcy

Page 3 of 11

Debtor1 Keith Phi||ip Harenda

 

 

Case number (ifr<nown) 19-20944

 

 

 

 

 

 

 

 

 

 

 

 

 

445 Barcfay Cal'd Last 4 digits of account number 4415 Unkn°wn

Non_on'ority Creditor's Name
Arrival + When was the debt incurrod?
P.O. Box 13337
Phi|adeiphia. PA 19101-3337
Number Street Ciry State Zip Code As ofthe date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only i:] Contingent
m Debtor 2 only m Un|iquidated
ij Debtor1 and Debtor 2 only i:i Disputed
n At least one of the debtors and another TFP° °f NoNPRlORlTY unsecured clal"l:
E.i Check ifthis claim is for a community m Sludem loans
debt i:i Ob|igations arising out of a separation agreement or divorce that you did not
is the ctalm subject to offse|? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
[:l yes l Omer_ gpecyy Credit card purchases

l415 Cade Layy Group Last4 digits of account number $17,00[)_00
Nonpriority Creditor's Name
At[_n; Nafhan]al Cade When was the debt incurred?
P.O. Box 170887
Mi|waukee, Wl 53217
Number Street City Stata Zip Code As of the date you tile. the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor1 only [3 Conlingent
l:l Debror 2 only l:l unliqoidaied
m Debtor1 and Debfor ZDn|y ij Disputed
m At least one of the debtors and another TVPE of NoNPRloRlT¥ unsecured claim
L__l Check if this claim is fora community m Sludem loans
debt n Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No i:i Deth to pension or pmm-sharing planes and other similar debts
m Yes - O\her_ Specify Legal SerViCBS

i4_7 chase Last 4 digits of account number 5301 $10,|]00.00
Nonpriority Creditor`s Name
Miieage F}L|S EXPIO!’E}' When was the debt incurred?
P.O. Box 6294
Carol Stream, lL 60197-6294
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor t only m Contingent
l:i Debtor 2 only l:l unliquidated
m Debtor1 and Debtor 2 only g Disputed
m At least one of the debtors and another Type °f NoNPRloRll-¥ “"secured clalm"
m Chact< if this claim is for a community l:l Slude'"l loans
debt ij Obligations arising out ot a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
l No i:] Deth to pension or pmm-sharing plans. and other simitar debts
ij Yes l oiher. Specrry Credit card purchases

Oft'icial Form 106 E.'F Schedule E.'F; Creditors Who Have Unsecured Clalms Page 4 0111

Sorlware Copyright (c) 1995-2019 Best Case, LLC - www.beslcese.com

CaSe 19-20944-beh DOC 18 Filed 02/18/19

BestCase Bankmplcy

Page 4 of 11

lIJBiJfOr1 Keith Phiiiip Harenda

 

 

Case number {lr knawn) 1 9-20944

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3 chase, MileagePtus united test 4 digits of account number 6259 unknown
Norlpriorit'y Creditor`s Name
Cardmember Services when was the debt incurred?
P.O. Box 6294
Caroi Stream, |t_ 60197-3297
Ntimber Streei City State Zip Code As of the date you tite. the claim is: Check all that apply
Who incurred the debt? Cl'leck orie.
. Debtor 1 only i:i Contingenl
l:l oeblor 2 only L"] unliquidated
m Debtor t and Debtor 2 only l:i Disputed
i:i At least one of the debtors and another Wp° °r NONPRlORlTY unsecured clalm:
[J Check if this ciaim is t'or a community l:l Sluueul loans
dam i:l Obligations arising out ofa separation agreement or divorce that you did not
ls the claim subject to offset'? report as priority claims
- Ng [:l Debts to pension or pmm-sharing plans. and other similar debts
l:l Yes l Oiher_ gpe¢yy Credit card purchases

4.9 , Chase, MileageP|us United t_ast 4 digits of account number 4034 553]579_55
Nonpriority Creditclr`s Name
Cardmember Services When was the debt incurred?

_ ______H__

P.O. Box 6294
Caro| Stream, lL 60197-3297
Number Street City State Zip Code A.s of the date you file, the claim is: Checlr. ali that apply
Who incurred the debt? Check one.
El Debtor1 oniy l:| contingent
E} painter 2 only |`_`] unliquidated
l:l Debior 1 and Debtor2 only [:] Disputed
- m least one of the debtors and another TYP@ °r NONPRlORlTY unsecured clalm:
5 Check if this claim is for a community g Sruuenl loans
debt m Obllgations arising out cia separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. No i:l Debts to pension or protit-srtan'rig plans and other similar debts
[i Yes l Oiher_ gpecify Personai guarantee of business obligation.

4.1 . .

0 Cha$e, Ml[eagEP]US UI'|thd Last 4 digits of account number 4446 $17,756.15
Nonpriority Credi`tor‘s Name
cardmember Servicg$ Wheri was the debt incurred?
P.O. Box 6294
Carol Stream, lL 60197-3297
Number Slreet City State Zip Code As ot the date you fiie. the claim Is: Check all that apply
Who incurred the debt? Checi< one.
[:i Debtor1 only n Comingem
m Deul°r 2 only m Uniiquidated
m Debior t and Debtor 2 only v § Dispmed
l Al least one of me debtors and ammar Type of NONPR|ORtTY unsecured ciaim:
l:i Check if this ciaim is fora community m Sludent loans
debt L_.i Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO i:i Debts to pension or profit-sharing pians, and other similar debts
ij Yes l Oiher_ gpecny Personai guarantee of business obligation.

Of\rlcia| Form 106 E.'F Scheduie EIF.' Creditors Who Have Unsei:ured Ciaims Page 5 of ti

Software Copyright (c) 1996-2019 Eest Case, LLC - www.besloase.com

CaSe 19-20944-beh DOC 18 Filed 02/18/19

Eesl Case Bankruptcy

Page 5 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soi‘tware Copyn'ght lc] 1995-20‘;9 Besl Casa_ LLC - \Mtwv.bestcase.com

CaSe 19-20944-beh DOC 18 Filed 02/18/19

Debtor1 Keith Phil|ip l-tarenda CaS€ number(iiknown) 19-20944
4.1 .
1 Frantz Communlty lnvestors LLC Last 4 digits of account number Unknown
Nonpriority Creditor's Name
3801 BeVEI’Iy Road SW When was the debt incurred?
Cedar Rapids, IA 52484
Nurnber Slreet City Slate Zip Cooe As cf the date you li|e, fha claim is: Checi< all that apply
Who incurred the debt? Check orle.
. Debtor 1 only - omnan
m Demor 2 only - Un|iquidated
[:] Debtor 1 and Debtor 2on|y - Disputed
m At least one of the debtors and another Tli'pe of NONPR'oR[-W unsecured claim
ij Check if this claim is for a community m Swdem wang
debt [:] Obligatlons arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No |:l Deth to pension or profit-sharing plans, and other similar debts
m Yes l Other. Speci‘iy
4.1 . . .
2 Fl'Orlfter Alrltl'teS Last 4 digits of account number 5236 $16,452.01
Nonpriority Creditor's Name
Business Card Services When was the debt incurred?
P.O. Box 23066
Co|umbus, GA 31902-3066
Number Street City State Zip Code As of the date you fite. the claim is: Check ali that apply
Who incurred the debt? Check one.
ij Debtor 1 only l:l Corl|ingent
|:l Debi`°' 2 only m Uniiquidated
L_.] Debtor 1 and Debtor 2 only |:] Dispuled
- At least one of the debtors and another TYP° °f NoNpRlOR'TY unsecured claim-'
E| check if this claim is for o community § S“ldanf '°ans
debt m Ob|lgations arising out of a separation agreement or divorce that you did riot
ls the claim subject to offset? report as priority claims
l No n Deth to pension or profit-sharing plansl and other similar debts
[:l Yes l cher_ gpecify Persona| guarantee of business obligation.
4.'\ . _ , . '
3 j General Mltchel tnt | Airport i.astlt digits of account number $29,861.00
Nonpriority Creditor‘s Name
P.O. BO)( 7897 When was the debt incurred? 2018
Milwaukee, Wl 53278 _
Number Slreel City Slate Zip Code As of the date you iile, the claim is: Checl< all that apply
Who incurred the debt? Check one.
- Debtor 1 only \:| Col'itingent
§ Debtor 2 only m Uniiquidated
n Debtor1 and Debtor 2 only [:.l Disputed
5 At least one of the debtors and another Typ“ °f NONPR'°R|W unsecured claim
m Check if this claim is for a community |:] Slude"t loans
debt n Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to oftset? report as priority claims
- No g Deth to pension or profit-sharing plans, and other similar debts
Personai guarantee of KPH Construction
m Y€S l Olhe'- SPE‘°"Y Corp, guarantee
Ol'icia| Form 106 ElF Schedule E.'F: Creditors Who Have Unser:.ured C'lairns Page 6 of 11

BeSlCase Bai'.ltruptcy

Page 6 of 11

Dethr 1 Keith Phillip Harenda

 

 

Case number lirtnov.n) 19-20944

 

 

 

4.1
4 Guru of Luxury Loot 4 argus or account number $1 53,482.00
Nonpn'ority Creditof's Name
609(} |ndjan Cree|( DiNe When was the debt incurred?
Sulte 1801 -A
Miami Beach, FL 33140
Number Street City State Zip Code As of the date you fite. the claim is: Check all that apply
Who incurred the debt'i Check one.
n Debtor1 only m Contingent
1:| Debtor 2 only m Unliquidated
m Debtor1 and Debtor 2 only l D;Sputed
- At least one of the debtors and another T¥Pe °f NoNPRlOR'W unsecured claim
[] Checlc if this claim is for a community [:| Studem loans
debt l:l Obligations arising out of a separation agreement or divorce that you did riot
ls the claim subject to offset‘? report as priority oiaims
- No m Deth to pension or profit-sharing plans and other similar debts
Potentia| liability for KPH Construction,
l:l Yes - 0\'1€139€°"¥ Corp. obligation
Halting & Cayo, SC Last 4 digits of account number $21,000.00

 

 

Nonprionty Creditor's Name
320 East Buffa|o Street
Suite 700

Milwaukee, Wl 53202
Number Street City State Zip Code

Who incurred the debt? Checi< one.

- Debtor1 only

|] mentor 2 ooty

l:l Debtor‘i and Debtor 2 only

l:l At least one of the debtors and another

cl Check if this claim is for a community
debt
ls the claim subject to offset'?

When was the debt incurred?

 

As of the date you li!e, the claim is: Checl< all that apply

m Contingent
l:l Uniiquidated

l:l Disputed
Type of NDNPR|ORITY unsecured claim:

m Student loans

[.:.l Ob|igations arising out ofa separation agreement or divorce that you did not
report as priority claims

l:l Deth to pension or protit-sharing pians, and other similar debts

. Other. Spoo'rry Legal Fees,

 

l No
l:] ¥es
;`1 Hinshaw & Culbertson LLF

 

Nonpriority Credito:‘s Name
333 South Sevent Street
Suite 2000

Minneapo|is, MN 55402
Number Street City State Zip C.`ode

Who incurred the debt? Check one.

- Debtor 1 only

m Debtor 2 only

n Debtor1 and Debtor 2 oniy

l:l At least one ofthe debtors and another

D Check itthis claim is fora community
debt
ls the claim subject to offset?

l No
m Yes

$233,966.00

Last 4 digits of account number

When was the debt tncurred?

 

As of the date you tile, the claim is: Chect< all that apply

m Contingont
m Un|iquidated

l:l Dispuled
Type of NONPRIOR|TY unsecured claim:

l:l Student loans

m Obligations arising out of a separation agreement or divorce that you did not
report as priority ctairn$

]:| Deth to pension or proHt-sharing plans and other similar debts

l cum gpec;fy Lega| Fees.

 

Of'hcial Form 106 EfF
Software Copyright (c) 1996-2019 Best Case_ LLC - wmv.bestcase‘com

CaSe 19-20944-beh DOC 18 Filed 02/18/19

Schedule E!F: Creditors Who Have Unsecured Claims

Page 7 of 11
BestCase Bankruptcy

Page 7 of 11

Debtor1 Keith Phiilip Harenda

 

 

Case number (irkoown) 19-20944

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1 .

7 JOh!‘\ SUChOrSkI Last 4 digits of account number 3385,00|}.00
Nonprion`ty Creditor's Name
W232 35265 Amy COLH‘I W?ten was the debt incurred?
Waultesha, Wl 53189
Number Street City State Zip Code As of the date you tile. the claim is: Checl< all that apply
Who incurred the debt? Check one.
l Debtor 1 only m Contingent
l:l Debtor 2 only n Unliquidaled
n Debtor 1 and Debtor 2 only [:l Disputed
m At least one ofthe debtors and another Type °f NONPR'OR'w unsecured °!aim:
m Cbeck if this claim is for a community m Studem loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plansl and other similar debts
El Yes l Oihor_ Spacify Persona| Loan.

4,1 -

g KPH COnSfl‘l-ictl°|'l CC|’P- Last 4 digits of account number $288,190.56
Nonpn‘ority Creditor‘s Name
1237 West Bruce Street when was the debt inoorroo'r
Milwaukee, Wl 53204
Number Strcet City State Zip Code As of the date you !i|e, the claim is: Check all that apply
Who incurred the debt? Checl< one.
. Debtor1 only n Contingent
m Debtor2 only l:l Uniiquidated
m Debtor 1 and Debtor 2 oniy l:l Disputed
l:l Al least one of the debtors and another Type °f NONPR'°R[TY unsecured °la'm:
m Check if this claim is fora community m Siudem loans
debt g Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:] Debts to pension or pmm-sharing pians. and other similar debts
Cl Yes l oiher_ specify Building Expenses.

4.‘£ .

,=g Maf|'iOtf ReWa|’dS Last 4 digits of account number 6135 $5,432.53
Nonpriority Creditor‘s Name
Visa BquneSS When was the debt tncurred?
P.O. Box 6294
Caro| Stt'eam, IL 60197-6294
Number Street City Sfatc Zip Code As of the date you fite, the claim is: Crteck all that apply
Who incurred the dobt? Check one_
g Debtor1 only m Com;ngem
g D€b\°' 2 °“'Y l:l unliquidated
ill Debtor1 and Debtorz only [] Disputed `
. At least one of the debtors and another T¥Pe of NONFR‘°R|TY unsecured claim
l:l Check if this claim is for a community n Swdem loans
dam g Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority ciairns
- Nn m Debts to pension or profit-sharing pians. and other similar debts
l:l yes l Othe,_ SpeCi-ry Personal guarantee of business obligation.
Oflicial Form 106 Er‘F Schedu|e EJ‘F: Croditors Who Have Unsecured Claims Page 8 of11

Eoltware Copyrlghl (c} 1996-2019 Bes.tCase. LLC -www.bestcase.oom

CaSe 19-20944-beh DOC 18 Filed 02/18/19

Eesl Case Bankruplcy

Page 8 of 11

Debtor1 |(eith Phillip Harenda

 

 

19-20944

Case number (irknnwn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42 .

0 Michaei J. Frantz Lasi4 digits of account number Unknown
Nonpri'ority Creditor's Name
1143 WQOdhiH D}'ive When was the debt incurred?
Northbrook, lL 60062
Numher Slreet City State Zip Code As of the data you tile, the claim is: Check all that appr
Who incurred the debt? Check one.
. Debtor 1 only - Conlmgem
E Debtor 2 only . Un|iouidated
l:l Debtor1 and Debtor 2 only l Disputed
ij At least one ofthe debtors and another Type °r Nonlpmonlw unsecured °laln`n
m Check if this claim is for a community l:l Sluuenl loans
debt [:i Ob|igations arising out ofa separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NQ I:l Debts to pension or protit~sharing plansl and other similar debts
E Yes - Other. Specify

4.2 .

w Mlies & More, Lufthansa Lasi4 digits of account number 5504 $2,676.19

Noripriority Crediior's Name
P_O_ ng 13337 When was the debt incurrad?
Phi|adeiphia, PA 19101~3337
Numoer Street City State Zip Code As of the date you file. the claim is: Check all that apply
Who incurred the debt? Cneck one.
. Deblor 1 only m Contingent
n Debtor 2 only m Unliquidated
m Debtor1 and Debtor 2 only m Disputed
n At least one of the debtors and another rupe °r NONPRlORl-rr unsecured °lalrn:
n Check it this claim is for a community m Slunenl loans
debt i:l Ob|l'gations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:l Deth to pension or profit-sharing plans, and other similar debts
[:l Yes l O\her_ Speciry Credit card purchases

4.2 O'Neil Cannon Hol|man DeJong &

2 Laing SC Last 4 digits of account number $248,718.93
Nonpriority Creditor's Name
111 fast Wi$r_~gnsin Avenue When was the debt incurred?
Suite 1400
Milwaukee, Wl 53202
Number Street City State Zip Code As of the date you tile, the claim is: Cl'ieck all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingerit
i'.'.i Debtorz only lIi uniiqui¢iaied
l:l Debtor 1 and Debtor2 only m Disputed
l:] At least one of the debtors and another TyPe °r NONPRlORlTY unsecured clarrn:
E] Check if this ciaim is for a community m Sluuenl loans
debt m Obiigalions arising out cia separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No ij Debls to pension or profit-sharing plans, and other simiiar debts

Personal guarantee of KPH Construction,
|:.i Yes - th€‘f- SDECW Corp. expenses
Oft”icial Form 106 Ei‘F Sci'iedule E!F: Creditors Who Have Unsecured Ciaims Page 9 qf11

50i‘twaro Copyright (c) 1995-2019 Besi Case, LLC - www,be,s|;ase.oom

CaSe 19-20944-beh DOC 18 Filed 02/18/19

Best Case Bankruptcy

Page 9 of 11

Debtori Keith Philiip Harenda

l312 Spectrum

 

Norlpriority Credito:’s Name
Attn: Recovery Support Team
3347 P|att Springs Road

West Colurnbia, SC 29170
Number Street City Stale Zip Code

Who incurred the deht? Chel:k one_

. Debtor 1 only

l:l Debtor2 only

g Debtor 1 and Debior 2 only

n At least one of the debtors and another

l:l Check it this claim is fora community
debt
ls the claim subject to ottset?

Case number (irl<nown) 19~20944

Lasi 4 digits of account number Unknown

When was tha debt incurred?

 

As of the date you ti|e, the ciaim is: Check all that apply

l:] Contlngent

l:l unliquidated

8 Disputed

Type of NONPR|OR|TY unsecured ciaim:
m Siudent loans

g Obligations arising out ota separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

l ND l:l Deth to pension or profit-sharing pians, and other similar debts
ij Yes - Olher_ Spe¢iry Ufl`fifi€$.
4.2
4 U.S. Bancorp Las¢ 4 digits of account number 5450,000.00
Nonpriority Credilof's Name
Attl"|: Bankrupicy Dept. When was the debt incurred?
P.O. Box 5229
Cinc:innatil OH 45201
Number Street City State Zip Code A.s of the date you t`lio, the claim is: Check all that apply
Who incurred the debt'? Check one.
El oei>lrlr 1 only l:! Cunlingerli
l:l oebmr 2 only El unliquidated
13 Debtor1 and Debtor 2 only - Dispmed
l At leasl one of the debtors and anolher Type °f N°NPR'OR‘T¥ unsecured claim
m Check lt this claim is fora community m Studem loans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offsat? report as priority claims
l NQ 13 Debts to pension or proflt`sharing plans and other similar debts
['.`| Yes l owen gpecny Personal Guarantee.
4.2 .
5 WE Energles Lasi 4 digits of account number Unknown

 

 

 

Nonpn'ority Creditor's Name

Atfn: Bankruptcy Notice Dept.
P.O. Box 2046

Milwaukee, Wl 53201-2046
Number Street City State Zip Code

Who incurred the debt? Check one.

- Debtor 1 only

n Debtor 2 only

l:l Debtor1 and Deblor 2 only

m At least one of the debtors and another

ij Check lf this claim is for a community
debt
ls the claim subject to offset?

- No
cl Yes

When was the debt incurred'l‘

 

As ofthe date you tite, the claim is: Cnel:l< all that apply

m Contlngent

l:l unliquidated

m Disputed

Type of NONPRIOR|TY unsecured claim:
m Student loans

g Ob£igations arising out ofa separation agreement or divorce that you did not
report as priority claims

m Debls to pension or mont-sharing plans, and other simitar debts

- O[hel'_ Specify Uiilitjes: °" $430lfmonth-

 

Official Form 106 E!F
Sothvaro Copyn'ghl [c) 1995-2019 Best Case. LLC - wv.-w.bestcase.oom

CaSe 19-20944-beh DOC 18 Filed 02/18/19

Sl:hedule E.'F: Creditors Who Have Unsecured Claims

Page 10 of 11
BestCase Bankruptcy

Page 10 of 11

D¢'L’D!Ot“z Keith Phillip Harenda Case number (ilknownl 19-20944

 

 

4.2 .
6 Western Natlona| lrlsurance l_asr 4 digits or account number $62,275.73
Nonpriority Credilofs Name
Edina Corpol'ate Center When was the debt lncurred?
4700 West 77th Street
Edina, MN 55435~4818
Number Street City State Zip Code As of the date you ti|e, the claim is: Cneck all that apply
Who incurred the debt? Check one.
. Debtor 1 only m Contingenl
L__l Debtor 2 only m Un|iquidaled
ij Deblor 1 and Debtor 2 only g Disputed

Type of NONPRIORI'D' unsecured claim:
l:l Student loans

5 At least one of the debtors and another
l.__] Check it this claim is for a community

debt 1:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims

- No g Deth lo pension or prolit~sharing plans, and other similar debts

l:l Yes l when Specify insurance Premiums.

 

 

mr olhers le se rectified Aboui a bean rhal You Alrearsy Lislea

5. Use this page only if you have others to be notified about your bankruptcy, fora debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2. then list the collection agency here. Sin'lllariy, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. |f you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this pago.

Name and Address On which entry irl Part 1 or Part 2 did you list the original creditor?

Thomas J. Nit$€hke Line 4.11 of (Cnacir one).‘ m Part 1: Creditors with Pn'ority Unsecured Claims
B!a‘se a Nltschke pc_ - Parl 2: Creditors with Nonpriorily Unseoured Cla$ms
123 North Wacker Drlve

Suite 250

Chicago, lL 60606-1912

Last 4 digits of account number

 

Name and Aodress On which entry in Part 1 or part 2 did you list the original creditor?

WE Energi€$ Line 4,25 of {Check one): E] Part 1; Creditors with F‘n`ority Unsecured Clain-ls
Atm: Bankr_upt_cy Not'ce Dept‘ * Part 2: Creditors with Nonpn`on‘ty Unsecured Clairns
231 West Mlchlgan Street

Milwaukee, Wl 53203

l.ast 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

E. Tolal the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

Total Claim

aa. Dnmestlc support obligations Ea. s 0_00
Total
claims

from Part 1 Eb. Taxes and certain other debts you owe the government Eb. S 19,134_33

Sc. Claims for death or personal injury while you were intoxicated 60. 3 olga

Sd. Other. Add all other priority unsecured claims. Write that amount here Bd. $ g_go

Ge. Total Priorily. Add lines 6a through Sd. Ee. $ 19’734_33

__` l
Tctat Claim

6f. Student loans Sf‘ 5 {)_05
Total
claims

from Part 2 69. Obligations arising out ofa separation agreement or divorce that 0 00

you did not report as priority claims 594 5 '
Gh. Debts to pension or profit-sharing plans, and other similar debts Sh. 5 g_g{}
Bi. Other. Add all other nonpriority unsecured claims. Write that amount Bi.
hem 5 2,067,788.59
6}. Total Nonpriority. Add lines Sfthrough Ei. - El`. $ 2'057_733.59
Cf'ncial Form 106 EIF Schedute E!F: Crer.lltors Who Have Unsecured Clairrls Page 11 of 11
Software Copyn`gnt lc) 1996-2019 BestCase. LLC -www.beslcase.l:orn EastCase Bankrupl;-y

Case 19-20944-beh DOC 18 Filed 02/18/19 Page 11 of 11

